DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-16 in the reply filed on 24 May 2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 16 recites wherein said nitride layer has a thickness of at least 100 nanometers; however, the written description only describes the nitride layer being 100 nanometers or about 100 nanometers and does not include the thickness being an open-ended range.  Therefore the claim lacks antecedent basis in the specification as originally filed and support for the claim is found only in the original claim.

Claim Objections
Claims 3-7 are objected to because of the following informalities:  
Claims 3-7: “claims 1” in line 1 of each of these claims should be “claim 1” (i.e. singular instead of plural) because only one claim number is listed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “a layer of 7YSX” in lines 1-2.  The written description mentions 7YSX (p. 3, lines 24-27) but does not define this term/abbreviation.  The written description defines a similar term of “7YSZ” as 7% yttria stabilized zirconia (i.e. oxides) (p. 5, lines 15-19) and also as zirconium stabilized by 7% yttrium (i.e. metals) (p. 8, lines 11-16).  It is unclear whether 7YSX is a typo and is meant to be 7YSZ (and which definition of 7YSZ) or is a different but undefined term.  In the interest of advancing prosecution, the disputed limitation will be considered to be a typo (i.e. 7YSX is actually 7YSZ, which is defined as 7% yttrium stabilized zirconia) in the absence of a different definition for 7YSX and using the definition of 7YSZ that is generally known in the art.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossain et al. (US PGPub. No. 2016/0329111).
Claim 1: Hossain teaches a fourth aspect that is a turbine blade including a blade material (i.e. a substrate) with a ceramic nitride or oxynitride layer disposed over the blade material (i.e. a coating) (paragraph 0090), wherein the ceramic nitride (i.e. the nitride layer) includes a transition metal nitride (i.e. an interstitial nitride of a transition metal) (paragraph 0093), and therefore the teachings of Hossain anticipate that which is claimed.  
Claim 9: In an example of the fourth aspect, the turbine further includes a rough material layer between the exterior facing surface of the substrate and the ceramic nitride or oxynitride layer (paragraph 0092), wherein a specific example of the rough material is yttria-stabilized zirconia (i.e. zirconia is a refractory oxide ceramic) (paragraph 0092), and therefore the teachings of Hossain anticipate that which is claimed.
Claim 13: Hossain teaches a fourth aspect that is a turbine blade including a blade material (i.e. a substrate that is part of a turbine blade) with a ceramic nitride or oxynitride layer disposed . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US PGPub. No. 2016/0329111) as applied to claim 1 above.
Claim 2: The teachings of Hossain regarding claim 1 are outlined above.  In addition to the fourth aspect outlined above, Hossain teaches a support material 202 (i.e. a substrate) having a material 204 deposited over the support material and a ceramic nitride or oxynitride layer 206 deposited over the surface of the material 204 (paragraph 0021), wherein the ceramic nitride can be a nitride formed of a transition metal (i.e. an interstitial nitride of a transition metal) (paragraph 0025).  
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the optional top layer and other variations taught by Hossain as these are considered to be conventionally known features of an apparatus having a substrate and a coating that includes a nitride layer, and one would have had a reasonable expectation of success.
Claim 3: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as titanium (i.e. the nitride layer is titanium nitride) (paragraph 0025).
Claim 4: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as niobium (i.e. the nitride layer is niobium nitride) (paragraph 0025).
Claim 6: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as vanadium (i.e. the nitride layer is vanadium nitride) (paragraph 0025).
Claim 7: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as zirconium (i.e. the nitride layer is zirconium nitride) (paragraph 0025).
Claims 8 and 16: Hossain teaches where the thickness of the nitride layer can be 50 nm to 10 µm, such as a range of 50-250 nm (paragraph 0029), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US PGPub. No. 2016/0329111) as applied to claim 1 above, and further in view of Ghasripoor et al. (US PGPub. No. 2008/0102296).
Claim 5: The teachings of Hossain regarding claim 1 are outlined above.  Hossain teaches a turbine blade including a blade material (i.e. a substrate) with a ceramic nitride or oxynitride layer disposed over the blade material (i.e. a coating) (paragraph 0090), wherein the ceramic nitride (i.e. the nitride layer) includes a transition metal nitride (i.e. an interstitial nitride of a transition metal) (paragraph 0093), such as TiN, ZrN, CrN, etc. (paragraph 0025).  However, although Hossain generally teaches a nitride of a transition metal, hafnium nitride is not positively recited.
In a related field of endeavor, Ghasripoor teaches a coated turbine engine component with an erosion resistant coating (paragraph 007), wherein the component may be a blade (paragraph 0017).  The coating may be a ceramic material that may be a metal nitride, such as TiN, ZrN, CrN, HfN, etc. (paragraph 0019).  Since Ghasripoor lists each of these nitrides as part of a list of suitable materials, they are considered to be substantially equivalent for the intended purpose as a coating material for a turbine blade.
As Hossain and Ghasripoor both teach nitride coating materials for a turbine blade, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hossain to include where the ceramic nitride includes hafnium nitride because Ghasripoor teaches HfN to be suitable for coating a turbine blade in the same manner as other metal nitrides, including the transition metal nitrides of Hossain (i.e. TiN, ZrN, and CrN), such that this is considered to be a substitution of an art recognized equivalent known for the same purpose, and one would have had a reasonable expectation of success.  See MPEP § 2144.06.
Claim 14: Ghasripoor teaches that turbine engine components generally are a steel and/or a superalloy, such as a Ni-based superalloy (paragraph 0018).  It would have been obvious to one of .

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US PGPub. No. 2016/0329111) as applied to claim 1 above, and further in view of Cao et al. (J Eur. Ceram. Soc. 2004, previously cited).
Claim 10: The teachings of Hossain regarding claim 1 are outlined above.  Hossain teaches a turbine blade with a ceramic nitride or oxynitride layer disposed over the blade material (paragraph 0090) and further teaches where a rough material layer is disposed between the exterior facing surface of the support material (i.e. the substrate) and the ceramic nitride or oxynitride (paragraph 0092).  The rough material layer may be a ceramic material, such as yttria-stabilized zirconia (paragraph 0092).  However, Hossain does not specify the percent composition of the yttria in the zirconia.
In a related field of endeavor, Cao teaches materials used for a ceramic thermal barrier coating (“TBC”) on turbine parts, including the blades (p. 1, Introduction).  Cao compares TBC materials with yttria-stabilized zirconia (p. 1, Introduction), and teaches 7-8YSZ to be the most widely used TBC material (i.e. 7YSZ is a choice of TBC material) (p. 1-2, section 2.1).  Cao teaches that improvement of YSZ TBCs include post-deposition the coating with sealants (i.e. a top coat) for better corrosion resistance, gradient or multilayered coatings, etc. (text at bottom of Table 2).
As Hossain and Cao both teach yttria-stabilized zirconia (“YSZ”) as a coating material for a turbine blade, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hossain to include where the YSZ 
Claim 11: Hossain teaches that additional exterior layers (not illustrated) formed of metal, ceramic, or polymeric materials can be formed over the surface of the nitride or oxynitride layer (i.e. a top layer, which would have an exposed face and a face that faces the nitride layer) (paragraph 0021) but does not teach the claimed alumina layer with an exposed face (i.e. the alumina layer as a top layer).  Cao teaches that improvement of YSZ TBCs include post-deposition of the coating with sealants (i.e. a top coat) for better corrosion resistance, gradient or multilayered coatings, etc. (text at bottom of Table 2).  As a specific example, Cao teaches that a hard coating of alumina can be achieved by spraying alumina onto YSZ coatings or by forming a gradient coating to obtain a longer thermal cycling life than a YSZ coating alone (p. 4, section 2.3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include an additional exterior layer taught by Hossain and to modify this exterior layer to be an alumina layer as taught by Cao because alumina forms a hard coating and can improve the thermal cycling life of a YSZ coating, and one would have had a reasonable expectation of success.
Claim 12: Cao teaches that improvement of YSZ TBCs include post-deposition of the coating with sealants (i.e. a top coat) for better corrosion resistance, gradient or multilayered coatings, etc. (text at bottom of Table 2).  Cao teaches that YAG (i.e. yttrium aluminum garnet) has been studied as a TBC material and is more oxygen-resistant than zirconia (p. 6, section 2.9).  Since YAG is more oxygen-resistant, it is considered to be a sealant for better corrosion resistance and therefore would have been obvious to one of ordinary skill in the art as a choice of material as a top coat.
Claim 15: Cao teaches where alumina or YAG (i.e. yttrium aluminum garnet) may be a post-deposition coating (i.e. a top layer, which has an exposed face and a face that faces the nitride layer) as outlined above regarding claims 11-12.  These materials are considered to have a diffusivity to oxygen gas that overlaps the claimed range because the diffusivity is considered to be a material property and substantially identical materials (e.g. alumina or YAG as in instant claims 11-12 and Table 2 of the instant specification) have substantially identical properties absent an objective showing.  See MPEP § 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasz et al. (US Pat. No. 6,261,643) teaches a TBC for a Ni-based superalloy turbine part having a bond coat, a TBC, and at least two protective layers on the TBC.  The first may be a nitride and the second is a non-wetting coating which may be an oxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784